Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
2.    Receipt of the appeal brief with the arguments after final office action filed on 9/28/2020, have been acknowledged.

Status of the application
3.    	Claims 1-10, 12-15, 17, 21, 24-34, 36 are pending in this application.
Independent claim 1 has been further amended by examiner’s amendment.
Claims 16 and 35 have been cancelled by examiner’s amendment.
Claims 1-10, 12- 15, 17, 21, 24-34 and 36 are allowed.

EXAMINER’S AMENDMENT
4. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner has amended claim 1. Examiner has also made an examiner’s amendment to cancel the claims 16, 35 respectively.
Authorization for the above examiner’s amendments was given in a telephone interview with atty. Mr. Michael I. Stewart, Reg. No. 24,973 (Tel No.416-849-8400) on 

5. 	The examiner’s amendment of the independent claim 1 and dependent claim 17 of this application with the cancellation of the claims 16 and 35 have been presented below:
In The Claims:
Claims 1-10, 12-15, 17, 21, 24-34, 36 are allowed.
6.	Claim 1.    (Currently amended) A method of preparing a canola protein product having a protein content of at least about 60 wt.% (N x 6.25) dry weight basis (d. b.), which consists 
(a)    extracting canola protein from canola seeds or canola oil seed meal using an aqueous calcium salt solution to provide an aqueous canola protein solution,
(b)    separating the aqueous canola protein solution from spent canola oil seed meal or residual seed material and oil if the extraction was performed on canola seeds,
(c)    concentrating the separated aqueous canola protein solution,
(d)    diafiltering the concentrated canola protein solution using water, and
(e)    directly drying the canola protein solution of step (d) to provide a canola protein product having a protein content of at least about 60 wt.% (N x 6.25) d.b.
Claim 16 (Cancelled).
Claim 35 (Cancelled). 

Reasons for Allowance
s 1-10, 12-15, 17, 21, 24-34, 36 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance are:
(i)  None of the prior arts of record alone or in combination, address
the amended claim limitations of method claim 1 which recites close ended transitional phrase “Consists of” to perform the claimed method steps of independent claim 1 to make dried canola protein. 
(ii) Examiner did further searches and review and did not find any prior arts of record alone or in combination, address the amended claim limitations of method claim 1 which recites close ended transitional phrase “Consists of” to perform the claimed method steps of independent claim 1 to make dried canola protein.
(iii)    As these are the method steps, and because examiner did not find any prior arts of record alone or in combination address the amended claim 1, therefore, independent claim 1 with the dependent claims 2-15, 17, 21, 24-34, 36 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
8. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792      

/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792